IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER WILLIAMS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-1060

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed August 14, 2017.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original Jurisdiction.

Christopher Williams, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied on the

merits.

B.L. THOMAS, C.J., and RAY and KELSEY, JJ., CONCUR.